       Case 1:19-cr-00233-DCN Document 133 Filed 03/10/21 Page 1 of 18




                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

  UNITED STATES OF AMERICA,
                                                Case No. 1:19-cr-00233-1-DCN
          Plaintiff,
                                                MEMORANDUM DECISION AND
          v.                                    ORDER

  DEREK JAMES TUSCHOFF,

          Defendant.


                                 I. INTRODUCTION

      Pending before the Court is Defendant Derek James Tuschoff’s Motion to Suppress.

Dkt. 46. The motion has been fully briefed and an evidentiary hearing was held on February

17, 2020. Upon review, and for the reasons set forth below, the Court DENIES Tuschoff’s

Motion.

                                       II. FACTS

      On January 3, 2019, Idaho State Police (“ISP”) began investigating Derek Tuschoff

for drug trafficking after a cooperating source told law enforcement that Tuschoff was

selling him roughly a pound of methamphetamine multiple times a week. Based on this tip,

ISP started conducting surveillance at Tuschoff’s home in Boise, Idaho. Over the next

month, ISP searched abandoned garbage from Tuschoff’s home and found drug

paraphernalia. When tested, the ISP lab confirmed that the paraphernalia contained trace

amounts of methamphetamine and heroine. ISP also found mail addressed to Tuschoff in

the garbage—validating that Tuschoff lived at the residence and that the garbage was his.


MEMORANDUM DECISION AND ORDER - 1
       Case 1:19-cr-00233-DCN Document 133 Filed 03/10/21 Page 2 of 18




       On March 5, 2019, ISP detectives observed Tuschoff at a Boise Pizza Hut

conducting short meetups with various individuals. Police initiated a traffic stop for a

canceled registration on one of the individuals who had met with Tuschoff in the parking

lot and found the individual in possession of methamphetamine. The individual confirmed

that he bought a half-ounce of methamphetamine from Tuschoff in the Pizza Hut parking

lot.

       On April 3, 2019, ISP detectives observed Tuschoff at a Meridian Chili’s engaged

in what they believed to be a hand-to-hand drug transaction. Police conducted a traffic stop

on the individual who met with Tuschoff at Chili’s and found one ounce of

methamphetamine in her possession. In a subsequent interview with detectives, the

individual confirmed that she bought the methamphetamine from Tuschoff and that he also

promised to sell her four more ounces that night. Further, the individual told the officers

that Tuschoff kept pounds of methamphetamine in his bedroom and that there were always

guns at his house.

       In May 2019, detectives requested, and received, a warrant from United States

Magistrate Judge Candy W. Dale authorizing ISP to collect GPS and cellphone data from

Tuschoff’s phone. On May 14, 2019, ISP observed an individual stop at Tuschoff’s

residence and leave ten minutes later. Police conducted a traffic stop on the individual and

found 2 grams of heroin and 2.2 grams of methamphetamine in the individual’s possession.

In an interview with detectives, the individual stated he bought the drugs from Tuschoff,

and that over the past three months he estimated he had bought roughly a pound of drugs

from Tuschoff.


MEMORANDUM DECISION AND ORDER - 2
       Case 1:19-cr-00233-DCN Document 133 Filed 03/10/21 Page 3 of 18




       On May 16, 2019, detectives learned through GPS data that Tuschoff had gone to

Phoenix, Arizona. When Tuschoff returned to Boise, cellphone data indicated that

Tuschoff was in contact with a known methamphetamine supplier in Eastern Idaho.

Detectives then received an extension to the search warrant and continued the surveillance

of Tuschoff. On June 19, 2019, detectives learned that Tuschoff had given an individual

$2,400 to purchase drugs in Las Vegas, Nevada. Once the individual returned to Boise,

police arrested the individual for drug trafficking. The individual was in possession of five

ounces of heroine, a small amount of methamphetamine, and multiple firearms. The

individual confirmed that Tuschoff gave him money to buy drugs and also explained that

Tuschoff kept pounds of drugs at his residence. On June 30, 2019, GPS data indicated that

Tuschoff had driven to Pocatello, Idaho. ISP then verified Tuschoff was staying at the

Marriott Hotel in Pocatello with two individuals from Arizona: Robert Mahan and Brooke

Chamberlain.

       On July 1, 2019, detectives observed the three individuals leaving the hotel. Three

hours later, via GPS data, detectives learned Tuschoff was heading back to Boise on

Interstates 84. Detectives were suspicious that Tuschoff had bought drugs from Mahan and

Chamberlain for distribution in Boise. At approximately 2:40pm, ISP Detective Jerod

Sweesy saw Tuschoff in Jerome County at mile post 194. Detective Sweesy noticed

Tuschoff’s vehicle had very dark window tinting—possibly in violation of Idaho Code

Section 49-944—and notified Trooper Michael Hausauer and Trooper Michael Marrott of

his suspicions.

       Later, Trooper Hausauer conducted a traffic stop on Tuschoff. Trooper Hausauer


MEMORANDUM DECISION AND ORDER - 3
         Case 1:19-cr-00233-DCN Document 133 Filed 03/10/21 Page 4 of 18




spoke with Tuschoff, obtained Tuschoff’s driving information, and went back to his car to

verify the information and prepare a tint meter check. At this point, Trooper Marrott

approached Tuschoff’s vehicle and asked him to turn off his car to prevent brush fire.

Trooper Marrott then asked if Tuschoff had anything illegal in the car, and noted that

Tuschoff’s nervousness increased during this inquiry.1 Trooper Marrott asked Tuschoff to

exit the car so he could deploy his dog, Kali, around the car. A discussion then ensued as

to why Tuschoff had to leave the car. Trooper Marrott told Tuschoff that he needed to exit

the car for safety reasons. Tuschoff asked again, and Trooper Marrott replied that

Pennsylvania v. Mimms allowed him to the order the defendant to exit his vehicle “for any

reason.” Dkt. 46, Exhibit 5, at 15:10-11.2 After Trooper Marrott’s repeated attempts to

order Tuschoff out of the car, Trooper Marrott motioned to Trooper Hausauer to assist him

in removing Tuschoff from the vehicle. Trooper Hausauer opened the driver side door,

removed the keys, and threw them on the ground. With his tazer pointed towards Tuschoff,

Trooper Marrott ordered Tuschoff to exit the car. As Tuschoff was getting out of the car,

the Troopers arrested Tuschoff for “Obstruct and Delay.”

        After Tuschoff was place in Trooper Hausauer’s car, Trooper Marrott conducted a

drug sniff around Tuschoff’s vehicle. Kali alerted Trooper Marrott on the truck area of the

vehicle. Trooper Hausauer then conducted a tint meter check and found Tuschoff’s vehicle

to be in violation of Idaho Code Section 49-944. Tuschoff was taken to ISP District IV and


1
 Trooper Marrott specifically noted that when he asked this question, Tuschoff’s carotid artery started
pulsating rapidly in his neck Dkt. 46-2, at 9.
2
 Exhibit 5 is video footage from Tropper Marrott. All the video evidence in this case was delivered to the
Court on a DVD. The placeholder in the record for this particular video is Dkt. 46-2, at 16.


MEMORANDUM DECISION AND ORDER - 4
       Case 1:19-cr-00233-DCN Document 133 Filed 03/10/21 Page 5 of 18




his car was driven to an ISP garage. Officers later found 785.62 grams (1.73 lbs.) of actual

methamphetamine and 234 fentanyl pills in a brief case lying in the back seat of the car.

The officers also found a notebook with names, which they believed to be a drug ledger.

Tuschoff was booked in Jerome County Jail for Trafficking Methamphetamine and

Obstruct and Delay.

       After Tuschoff’s arrest, law enforcement learned that Tuschoff had made two

money orders to Mahan in the amounts of $1,500 and $1,600. On July 2, 2019, law

enforcement stopped Mahan and Chamberlain and found in their possession $37,500 in

cash, an electronic money counter, 34.43 grams of methamphetamine, fentanyl pills,

marijuana, and multiple items of drug paraphernalia. On July 10, 2019, Tuschoff and the

two coconspirators, Mahan and Chamberlain, were charged with Conspiracy to Distribute

Methamphetamine and Possession with Intent to Distribute Methamphetamine and Heroin.

Dkt. 1. On January 28, 2020, Tuschoff filed the instant Motion to Suppress. Dkt 46.

                                III. LEGAL STANDARD

       The Fourth Amendment guarantees the right of individuals “to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.” Mapp v.

Ohio, 367 U.S. 643 (1961). Generally, searches and seizures conducted without a warrant

are “per se unreasonable under the Fourth Amendment” subject to “a few specifically

established and well delineated exceptions.” Minnesota v. Dickerson, 508 U.S. 366, 372

(1993) (citations omitted).

       An exception to the warrant requirement that is pertinent to this case is a seizure for

a traffic violation. Rodriquez v. United States, 575 U.S. 348, 354 (2015). Such a seizure is


MEMORANDUM DECISION AND ORDER - 5
       Case 1:19-cr-00233-DCN Document 133 Filed 03/10/21 Page 6 of 18




only justified if the officer diligently pursues the purpose of the stop; any deviations or

delays for unrelated investigations violate the driver’s Fourth Amendment right, unless

supported by independent reasonable suspicion. Id. at 354-55.

      Additionally, the automobile exception to the warrant requirement permits police to

search a vehicle when the car is “readily mobile” and “probable cause exists to believe it

contains contraband.” United States v. Davis, 530 F.3d 1069, 1084 (9th Cir. 2008) (cleaned

up). The police may search both an automobile and the containers within it “where they

have probable cause to believe contraband or evidence is contained.” California v.

Acevedo, 500 U.S. 565, 580 (1991).

      But, if no exceptions to the exclusionary rule apply, evidence must be suppressed.

Evidence that the government obtains in violation of the Fourth Amendment is generally

excluded from the prosecution of the alleged violator. Wong Sun v. United States, 371 U.S.

471, 484-85 (1963). Further, evidence discovered through “exploitation of” an illegal

search or seizure, must also be suppressed as “fruit of the poisonous tree.” Wong Sun v.

United States, 371 U.S. 471, 488 (1963).

                                     IV. ANALYSIS

      Tuschoff’s Motion to Suppress raises three arguments, each based on the underlying

knowledge of Trooper Hausauer and Trooper Marrott. First, Tuschoff argues that Troopers

Hausauer and Marrott prolonged the seizure and deviated from the purpose of the traffic

stop—to investigate and cite Tuschoff for his dark window tint—to facilitate an

independent drug investigation. Second, Tuschoff maintains there was no legal basis for

the Troopers to order Tuschoff to exit the vehicle. And third, Tuschoff contends there was


MEMORANDUM DECISION AND ORDER - 6
        Case 1:19-cr-00233-DCN Document 133 Filed 03/10/21 Page 7 of 18




no legal basis for the Troopers to arrest Tuschoff for “Obstruct and Delay.” While these

three arguments were based on the underlying knowledge of the officers involved in the

traffic stop, Tuschoff did not put forth an express argument addressing their knowledge, or

lack thereof, of the drug investigation.

       The Government responded to Tuschoff’s Motion by highlighting that the officers

had both reasonable suspicion that Tuschoff was violating Idaho Code Section 49-944, and

reasonable suspicion that Tuschoff was trafficking drugs. The Government postures that

the Troopers’ second suspicion is valid under the collective knowledge doctrine.

       In his reply brief, Tuschoff argues that Troopers Hausauer and Marrott did not have

the collective knowledge of Tuschoff’s drug investigation, thus eliminating the reasonable

suspicion that Tuschoff was trafficking drugs. This final argument concerning the

collective knowledge doctrine underpins each of Tuschoff’s other arguments. Accordingly,

the Court will address the collective knowledge doctrine first.

   A. Collective Knowledge

       In order for the collective knowledge doctrine to apply, the Court must determine

whether the investigatory search complied with the Fourth Amendment by looking to the

“collective knowledge of all the officers involved in the criminal investigation although all

of the information known to the law enforcement officers involved in the investigation is

not communicated to the officer who actually [undertakes the challenged action].” United

States v. Ramirez, 473 F.3d 1026, 1032 (9th Cir. 2007) (citing United States v. Sutton, 794

F.2d 1415, 1426 (9th Cir.1986). When an officer with direct knowledge of facts giving rise

to a reasonable suspicion of criminal activity orders another officer not involved in the


MEMORANDUM DECISION AND ORDER - 7
        Case 1:19-cr-00233-DCN Document 133 Filed 03/10/21 Page 8 of 18




investigation to conduct a traffic stop, search, or arrest, the collective knowledge doctrine

is satisfied. Ramirez, 473 F.3d at 1031. Importantly, the collective knowledge doctrine has

no requirement regarding the content of what must be shared, only that the officer with

personal knowledge of facts giving rise to a reasonable suspicion communicates an

appropriate order to another officer to conduct a stop, search, or arrest. Id.

       In Ramirez, the Defendants (including Ramirez) came to law enforcement’s

attention while law enforcement was conducting surveillance regarding drug trafficking at

a residence. 473 F.3d at 1028. One of the surveillance officers issued a request over the

radio for a uniformed officer to initiate a traffic stop. Id. at 1029. The surveillance officers

did this because they did not want to make contact with the Defendants themselves and

jeopardize the ongoing drug investigation. Id. A traffic stop was initiated, a search ensued,

drugs were found, and the Defendants were subsequently indicted. Id. at 1030. Ramirez

filed a Motion to Suppress alleging, among other things, that the officer who pulled him

over (for a lane violation) lacked personal knowledge of the facts giving rise to the

automobile search (based on the drug suspicion). Id. The Government relied on the

collective knowledge doctrine in opposing Ramirez’s motion. Id. The District Court found

that the search was supported by the collective knowledge of all officers involved and

denied the Motion to Suppress. Id. The Ninth Circuit affirmed noting that:

       [T]he collective knowledge doctrine includes no requirement regarding the
       content of the communication that one officer must make to another. Where
       one officer knows facts constituting reasonable suspicion or probable cause
       (sufficient to justify action under an exception to the warrant requirement),
       and he communicates an appropriate order or request, another officer may



MEMORANDUM DECISION AND ORDER - 8
        Case 1:19-cr-00233-DCN Document 133 Filed 03/10/21 Page 9 of 18




       conduct a warrantless stop, search, or arrest without violating the Fourth
       Amendment.

Ramirez, 473 F.3d at 1037.

       This case is similar to Ramirez because an officer with direct knowledge of facts

giving rise to a reasonable suspicion of criminal conduct directed officers not involved in

the investigation to conduct a traffic stop. Here, ISP detectives had been investigating

Tuschoff for drug trafficking over the course of six months before he was arrested.

Detective Sweesy, an officer involved in the investigation, observed Tuschoff on Interstate

84 heading west toward Boise and directed Troopers Hausauer and Marrott to conduct a

traffic stop. Detective Sweesy had personal knowledge of Tuschoff’s drug trafficking

investigation which provided him, in turn, with reasonable suspicion that Tuschoff had

been in Pocatello to buy drugs and was heading back to Boise to distribute the drugs.

Because Detective Sweesy had personal knowledge of facts giving rise to a reasonable

suspicion and communicated an appropriate order to Troopers Hausauer and Marrott to

conduct a traffic stop, the collective knowledge doctrine is satisfied. Therefore, the

trooper’s investigatory search of Tuschoff’s vehicle complied with the Fourth Amendment.

       At the hearing, the Government fully admitted that the traffic stop on July 1, 2019,

was a pretext stop and that the prominent reason for the stop was the suspicion that

Tuschoff was trafficking drugs. A pretext stop is permissible if the officer has objective,

probable cause that a driver is violating a law. See United States v. Wallace, 213 F.3d 1216,

1219 (9th Cir. 2000), as amended (July 7, 2000) (explaining, “[t]he fact that the alleged

traffic violation is a pretext for the stop is irrelevant, so long as the objective circumstances



MEMORANDUM DECISION AND ORDER - 9
       Case 1:19-cr-00233-DCN Document 133 Filed 03/10/21 Page 10 of 18




justify the stop”). Objectively, Tuschoff’s stop was legal. Driving with extremely dark

window tint, which only allows for 5% light transmission, violates Idaho Code Section 49-

944. The pretext stop was valid because the officers had objective, probable cause to

believe that Tuschoff was violating a traffic law. Further, the subsequent search of

Tuschoff’s vehicle, relating to the suspicion that there were drugs in the vehicle, was not

invalid just because the traffic stop was pretextual. See Whren v. United States, 517 U.S.

806, 812–13, (1996) (“a traffic-violation arrest … would not be rendered invalid by the

fact that it was “a mere pretext for a narcotics search”) (cleaned up)). Therefore, the traffic

stop was lawful as well as the subsequent search and seizure.

       Notwithstanding the Court’s overarching conclusion about the legality of the stop

and search based on the collective knowledge doctrine, it must nonetheless address

Tuschoff’s specific arguments and how the collective knowledge doctrine plays into that

analysis.

   B. The Delay

   1. Unreasonably Delay

       Tuschoff argues that Trooper Hausauer and Trooper Marrott delayed the traffic-stop

by acting outside of the purpose of the stop. If the Court finds there was such a delay, it

must determine if the delay was justified by a reasonable suspicion of drug activity.

       Broadly speaking, the tolerable duration of police inquiries in a traffic-stop context

is determined by the seizure’s “mission.” Rodriguez, 575 U.S. at 354. Beyond determining

whether to issue a traffic ticket, an officer’s “mission” during a traffic stop typically

includes checking the driver’s license, determining whether there are outstanding warrants


MEMORANDUM DECISION AND ORDER - 10
        Case 1:19-cr-00233-DCN Document 133 Filed 03/10/21 Page 11 of 18




against the driver, and inspecting the automobile’s registration and proof of insurance.

These checks serve the same objective as enforcement of the traffic code: ensuring that

vehicles on the road are operated safely and responsibly. Id. at 355.

        A dog sniff is not “an ordinary incident of a traffic-stop.” Id. at 355–56.

Accordingly, inquiries or actions (such as a dog sniff) that measurably extend the duration

of the stop and that are outside of the purpose of the stop’s mission must be justified by

reasonable suspicion independent of the traffic investigation. Arizona v. Johnson, 555 U.S

323, 333 (2009). Finally, the facts forming a reasonable suspicion must be based upon

“objective observation” and the inferences law enforcement draws from those facts must

be “objectively reasonable.” United States v. Sigmond-Ballesteros, 285 F.3d 1117, 1123

(9th Cir. 2002).

        In sum, there must be reasonable suspicion to prolong any seizure; otherwise, law

enforcement’s actions must not unreasonably prolong the duration of the seizure.3 As it

relates to a dog sniff, the act must either not delay the traffic stop at all, or if it does, there

must be a reasonable suspicion of criminal activity for the delay to be justified.

        Tuschoff concedes the time in which Trooper Hausauer was checking his driver

information and preparing the tint meter check was reasonable. It was the tasks performed

outside of the tint meter check that Tuschoff argues were unreasonable. While Trooper

Hausauer was performing tasks related to the window tint investigation, Trooper Marrott




3
  It goes without saying that some incremental delays are per se reasonable simply due to the nature of
police work. As the United States Supreme Court has noted, “traffic stops are especially fraught with danger
to police officers.” Arizona v. Johnson, 555 U.S. 323, 330 (2009) (cleaned up).


MEMORANDUM DECISION AND ORDER - 11
        Case 1:19-cr-00233-DCN Document 133 Filed 03/10/21 Page 12 of 18




walked up to Tuschoff’s car to inquire about illegal contraband. Trooper Marrott then asked

Tuschoff to exit the car for safety, which led to an oral altercation. Tuschoff repeatedly

asked why he needed to exit the vehicle. After multiple attempts to order Tuschoff out of

the vehicle, including threatening to taze Tuschoff, Trooper Marrott motioned to Trooper

Hausauer for assistance. Tuschoff argues that Trooper Marrott delayed the traffic stop

when he asked Trooper Hausauer for assistance. The Government contends that it was

Tuschoff’s own noncompliance that extended the traffic stop.

        A delay becomes unreasonable when an officer prolongs the traffic stop by inquiring

into matters unrelated to the stop’s “mission.” United States v. Evans, 786 F.3d 779 (9th

Cir. 2015). That said, a traffic stop is not extended beyond the time necessary to perform

tasks related to the stop’s mission when another officer conducts a dog sniff while the stop

is in progress. See generally Illinois v. Caballes, 543 U.S. 405 (2005). Here, the initial

mission of the traffic stop was to investigate the window tint.4 Trooper Hausauer was

performing this “mission” while Trooper Marrott was inquiring about illegal contraband.

At that point, there was no delay in the traffic stop. However, Trooper Hausauer’s

performance of the original mission was halted when Trooper Marrott motioned for his

assistance. It is unclear whether Trooper Marrott would have successfully conducted the

dog sniff while Trooper Hausauer conducted tasks related to the stop’s mission if Tuschoff

had complied with Trooper Marrott’s requests. However, it is Tuschoff’s noncompliance

that caused Trooper Hausauer to delay the inquiry into the window tint issue and assist


4
  Although, as already noted, while the initial mission of the traffic stop was to investigate the window tint,
that was simply a pretext so that officers could undertake a drug investigation.


MEMORANDUM DECISION AND ORDER - 12
       Case 1:19-cr-00233-DCN Document 133 Filed 03/10/21 Page 13 of 18




Trooper Marrott with the dog sniff. Again, a delay is not unreasonable when it is the

suspect’s own actions that cause the delay. See United States v. Richards, 500 F.2d 1025,

1029 (9th Cir. 1974) (Finding that it was not the police officer’s actions that caused the

stop to be drawn out, but that the suspects “unsatisfactory responses to legitimate police

inquiries were the principal cause of the extended” stop). Thus, Trooper Hausauer’s delay

in the window tint investigation to assist Trooper Marrott with Tuschoff’s noncompliance

was not unreasonable.

       In sum, even if the incident lacked the proper reasonable suspicion to conduct a dog

sniff, the delay was not unreasonable because Tuschoff’s own actions prolonged the traffic

stop. However, this traffic stop did not lack reasonable suspicion to conduct a dog sniff.

The Court will address this issue in the following section.

   2. Reasonable Suspicion

       Even were the Court to determine Troopers Hausauer and Marrott unreasonably

prolonged the duration of the traffic-stop, if supplemented with a reasonable suspicion of

criminal activity, the delay is justified. The Court next considers whether the Troopers had

reasonable suspicion in order to delay the traffic-stop constitutionally.

       It is undisputed that the original purpose of the traffic-stop was to issue a

misdemeanor citation for an unlawful window tint. It is disputed whether the Troopers had

a reasonable suspicion that Tuschoff was in the possession of drugs.

       Initially, it stands out to the Court that Tuschoff was the subject of a six-month long

drug trafficking investigation. This investigation was telling. Officers repeatedly found

individuals who, after having met with Tuschoff moments prior to their individual arrests,


MEMORANDUM DECISION AND ORDER - 13
       Case 1:19-cr-00233-DCN Document 133 Filed 03/10/21 Page 14 of 18




were in possession of Methamphetamine. In subsequent interviews, each independently

confirmed they had purchased the drugs from Tuschoff. Then, on July 1, 2019, when ISP

detectives learned that Tuschoff went to Pocatello to meet with two individuals from

Arizona, they became suspicious that he had purchased drugs from these individuals.

Detective Sweesy communicated to Troopers Hausauer and Marrott this suspicion and

directed the Troopers to stop Tuschoff on Interstate 84. Because Detective Sweesy knew

this information, and had developed a reasonable suspicion of drug trafficking, when he

communicated an appropriate order to the Troopers to conduct a traffic-stop, the

Troopers—like Detective Sweesy—had a reasonable suspicion of drug trafficking as well.

       Tuschoff attempts to rely on United States v. Jensen to support his conclusion that

Troopers Hausauer and Marrott had to be involved in the actual investigation. 425 F.3d

698, 701 (9th Cir. 2005). Tuschoff essentially argues that Troopers Hausauer and Marrott

lacked actual knowledge of the investigation because they were not a part of the task force

actively investigating him. However, as already explained, the collective knowledge

doctrine allows the court to impute knowledge among officers in two circumstances: (1)

where two officers are involved in the investigation, but have not communicated facts

individually learned, and (2) where an officer with personal knowledge of an investigation,

giving rise to a reasonable suspicion, orders another officer to make an arrest. United States

v. Villasenor, 608 F.3d 467, 475 (9th Cir. 2010). As explained in Villasenor, the court in

Jensen was elaborating on the first situation in which the collective knowledge doctrine

occurs, while the case before the Court today involves the second situation. Thus, Jensen

is not helpful to the Court’s inquiry. Here, detective Sweesy had person knowledge of


MEMORANDUM DECISION AND ORDER - 14
         Case 1:19-cr-00233-DCN Document 133 Filed 03/10/21 Page 15 of 18




Tuschoff’s drug trafficking investigation which gave rise to a reasonable suspicion that he

was engaged in criminal activity in Pocatello. Thus, the collective knowledge doctrine

applies, and when he ordered Troopers Hausauer and Marrott to conduct a traffic stop, his

knowledge and suspicion was imputed to them allowing them to properly conduct a dog

sniff.

         Although the Court agrees that the Fourth Amendment does not permit officers to

prolong a traffic stop in order to establish reasonable suspicion to conduct a dog sniff, here,

the Court finds the officers had reasonable suspicion to conduct the dog sniff and could

prolong the traffic stop if required. The Court will next address the exit order.

   C. The Exit Order

         Tuschoff next argues that the Troopers did not have a legal basis for ordering him

to exit his vehicle. This court has held that officers unlawfully expand the scope of the

traffic stop when they order an individual to exit their vehicle for “investigative purposes

unrelated to the mission of a lawful traffic-stop, absent a reasonable articulable suspicion

the person is engaged in criminal activity. United States v. Wrobel, 295 F. Supp. 3d 1127,

1133 (D. Idaho 2018). In this case, however, the Court has already determined that the

collective knowledge doctrine applies, thus imputing the reasonable suspicion that

Tuschoff was trafficking drugs. Accordingly, Troopers Hausauer and Marrott had

reasonable suspicion to investigate the window tint violation and reasonable suspicion to

investigate if Tuschoff was trafficking drugs. During the course of the stop, Trooper

Marrott requested that Tuschoff exit the vehicle to safely conduct a drug sniff. Because this

exit order related to the reasonable suspicion that Tuschoff was trafficking drugs, the Court


MEMORANDUM DECISION AND ORDER - 15
        Case 1:19-cr-00233-DCN Document 133 Filed 03/10/21 Page 16 of 18




finds there was a legal basis for Trooper Marrott to request that Tuschoff exit his vehicle.

        In sum, the Court finds that the facts known to Trooper Marrott at the time, through

the collective knowledge doctrine, are sufficient to establish a reasonable suspicion that

Tuschoff was engaged in criminal activity. Therefore, Trooper Marrott has a sufficient

legal basis to order Tuschoff to exit his vehicle.

    D. The Arrest

        Finally, Tuschoff argues that the Troopers did not have a legal basis to arrest him

for “Obstruct and Delay.” An officer can arrest an individual who “willfully resists, delays

or obstructs any public officer, in the discharge, or attempt to discharge, of any duty of his

office.” Idaho Code § 18-705. A lawful arrest requires probable cause that the individual

was violating the statute. State v. Bishop, 146 Idaho 804, 816 (2009). Probable cause exists

when, during the arrest, the facts and circumstances within an officer’s knowledge would

be sufficient to warrant a reasonable person in the same situation in believing that a crime

had been committed. Stubbs v. Las Vegas Metro. Police Dep’t, 792 F. App’x 441, 442 (9th

Cir. 2019).

        Trooper Marrott repeatedly asked Tuschoff to exit his vehicle so he could deploy

his dog around the vehicle. In return, Tuschoff repeatedly questioned the order. Trooper

Marrott first answered that Tuschoff needed to exit the vehicle for safety. Trooper Marrott

then began explaining that Pennsylvania v. Mimms gave him authority to ask Tuschoff to

exit his vehicle for any reason.5 Trooper Marrott also explained that if Tuschoff did not


5
 It is reasonable under the Fourth Amendment for an officer to order the driver to exit the vehicle after the
vehicle has been lawfully detained for a traffic violation. Pennsylvania v. Mimms, 434 U.S. 106


MEMORANDUM DECISION AND ORDER - 16
        Case 1:19-cr-00233-DCN Document 133 Filed 03/10/21 Page 17 of 18




comply with the exit order, he would be arrested for “obstruct and delay.” Finally, Trooper

Marrott threatened to taze Tuschoff.

        In sum, Tuschoff’s repeated refusal to comply with the exit order delayed Trooper’s

Marrott’s duty to deploy the dog and investigate whether Tuschoff was trafficking drugs.

Thus, Trooper Marrott had a sufficient basis for believing that Tuschoff was “willfully

resist[ing], delay[ing] or obstruct[ing]” his “discharge, or attempt to discharge, of any duty

of his office.” Idaho Code § 18-705. Therefore, Trooper Marrott had a sufficient legal basis

to arrest Tuschoff for violating Idaho Code Section 18-705.

                                          V. CONCLUSION

        In sum, the Troopers’ investigatory search of Tuschoff’s vehicle complied with the

Fourth Amendment because the Troopers had reasonable suspicion that Tuschoff was

violating Idaho Code Section 49-944, and reasonable suspicion that Tuschoff was

trafficking drugs. The reasonable suspicion that Tuschoff was trafficking drugs was based

on the collective knowledge doctrine. The officers satisfied the collective knowledge

doctrine because the investigatory officer, Detective Sweesy, had personal knowledge of

facts giving rise to a reasonable suspicion and communicated an appropriate order to

Troopers Hausauer and Marrott to conduct a traffic stop.




(1977). However, the Supreme Court has narrowed this holding, clarifying that an officer’s exit order is
only legitimate when it is to promote the officer’s safety, not when the order detours the stop into the
investigation of other crimes. Rodriguez v. United States, 575 U.S. 348, 349 (2015). Thus, Trooper
Marrott’s statement that Pennsylvania v. Mimms gave him the authority to order a driver to exit the vehicle
“for any reason,” is not completely accurate, the exit order has to be related to safety concerns. That said,
even were this statement completely erroneous (which it is not), it would not negate the order itself. See,
e.g., Duckworth v. Eagan, 492 U.S. 195 (1989) (officer's misstatement of state law did not invalidate
Miranda waiver).


MEMORANDUM DECISION AND ORDER - 17
       Case 1:19-cr-00233-DCN Document 133 Filed 03/10/21 Page 18 of 18




       Additionally, the traffic stop was merely a pretext stop and the prominent reason for

the stop was the suspicion that Tuschoff was trafficking drugs. The pretext stop was valid

because the officers had objective, probable cause to believe that Tuschoff was violating a

traffic law. Because there was a reasonable suspicion to investigate drug trafficking, it was

appropriate for Trooper Marrott to conduct a dog sniff and order Tuschoff to exit the

vehicle. Finally, Tuschoff’s repeated refusal to comply with the exit order delayed

Trooper’s Marrott’s duty to deploy the dog and investigate whether Tuschoff was

trafficking drugs, which provided a sufficient legal basis to arrest Tuschoff for violating

Idaho Code Section 18-705.

       Accordingly, the Court DENIES Tuschoff’s Motion.

                                       VI. ORDER

       NOW, THEREFORE, IT IS HEREBY ORDERED:

       1. Tuschoff’s Motion to Suppress (Dkt. 46) is DENIED.


                                                  DATED: March 10, 2021


                                                  _________________________
                                                  David C. Nye
                                                  Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 18
